Citation Nr: 1343465	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-43 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation in excess of 20 percent for postoperative right (major) shoulder with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Ms. V.C.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1981 to April 1994.  His military records reflect that he served in Southwest Asia in support of Operations Desert Shield and Desert Storm and received the Combat Action Ribbon for participating in direct armed combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for an increased evaluation in excess of 20 percent for postoperative right (major) shoulder with DJD.  

In July 2011, the Veteran and his spouse, accompanied by the Veteran's representative, appeared at the RO to present evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In November 2011, the Board remanded the appeal for additional evidentiary and procedural development.  Following this development, the 20 percent evaluation assigned for postoperative right (major) shoulder with DJD was confirmed and continued in an August 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in September 2012, and the Veteran continues his appeal.  


FINDING OF FACT

For the entire pendency of the claim, the Veteran's postoperative right (major) shoulder with DJD has been manifested by subjective complaints of constant joint pain, pain on motion, and pain on use, with crepitus objectively noted and range of right shoulder motion clinically demonstrated to be limited to more than 25 degrees from the side but not more than midway between the side and shoulder level on abduction due to pain, including after repetitive use testing. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no higher, for postoperative right (major) shoulder with DJD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5201 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claim decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

With regard to the right shoulder claim decided on the merits herein, this matter stems from the Veteran's application for a rating increase above 20 percent that was filed with VA in January 2009.  There is no prior pending claim for a rating increase before January 2009.  An April 2009 rating decision awarded the Veteran a 100 percent temporary total evaluation for postoperative convalescence following arthroscopic surgery of the right shoulder, effective January 5, 2009 to February 28, 2009, with resumption of the 20 percent evaluation thereafter, from March 1, 2009.  A June 2009 rating decision confirmed the 20 percent evaluation.  The Veteran appeals only the denial of a rating increase above 20 percent.    

A VCAA notice letter addressing the right shoulder rating issue was dispatched to the Veteran in February 2009, prior to the adjudication of this claim in the June 2009 rating decision now on appeal.  Fully compliant notice having preceded the initial RO adjudication of the Veteran's claim decided herein, there is no defect in the timing of notice.  
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the increased rating claim adjudicated herein.  The Board must consider the applicability of a staged rating for the period of the pendency of the claim.  See 38 C.F.R. § 3.400(o)(2) (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA and private clinical records relating to the Veteran's right shoulder for the period spanning from the date of claim to January 2012, including reports of VA medical examinations of the right shoulder at issue, dated in May 2009 and January 2012, have been obtained and associated with the claims file, or are otherwise viewable on the VBMS and Virtual VA electronic information databases.  The Board has reviewed the aforementioned examination reports and notes that the Veteran's pertinent clinical history was considered by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examinations are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his spouse presented oral testimony in support of his claim before the undersigned Veterans Law Judge in a July 2011 RO hearing, where he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, at the July 2011 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran and his witness focused on the elements necessary to substantiate, inter alia, the Veteran's claim of entitlement to increased ratings for his right shoulder disability.  See transcript of July 13, 2011 hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the July 2011 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Thus, the evidentiary development undertaken by the RO/AMC following the November 2011 Board remand is in substantial compliance with its instructions.  There is no need to remand this case for further corrective action.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the increased rating claim for a right shoulder disability decided herein and that no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged with respect to this matter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this issue on appeal.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to an increased evaluation in excess of 20 percent for postoperative right (major) shoulder with DJD.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus for the claim for a higher rating is from January 2009, based on the date of VA's receipt of the Veteran's application to reopen his claim for increased compensation for a right shoulder disability.  See 38 C.F.R. § 3.400 (2013).

The Veteran's service medical records show that he is right-hand dominant and that in 1985 he sustained a straining injury to his right shoulder while exercising and lifting weights during active duty.  Subsequently, he underwent surgery for a right distal clavicle resectioning.  He was awarded service connection and a 20 percent evaluation for postoperative right (major) shoulder with DJD in a November 1994 rating decision.  The 20 percent evaluation has remained in continuous effect since this time.

The Veteran's right shoulder strain may be rated as analogous to impairment due to limitation of motion of the major arm under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013); alternatively, although no history of penetrative missile injury is shown, the right shoulder strain may also be rated as analogous to injury of Muscle Group I under 38 C.F.R. § 4.73, Diagnostic Code 5301 (2013), on the basis of impairment of the muscle group involving the extrinsic muscles of the shoulder girdle (i.e., trapezius, levator scapulae, and serratus magnus), whose function involves the upward rotation of the scapula and the elevation of the arm above the shoulder level.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides for the assignment of a 20 percent evaluation for limitation of motion of the major arm to only as high shoulder level.  A 30 percent evaluation is assigned for limitation of motion of the major arm to only midway between the side and shoulder level.  A 40 percent evaluation is assigned for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 also allows for the assignment of a 10 percent evaluation for arthritis established by X-ray affecting a major joint (such as the shoulder) even when the evidence does not show limitation of motion to a compensable level.

38 C.F.R. § 4.73, Diagnostic Code 5301 provides for the assignment of a noncompensable evaluation for slight impairment of function of Muscle Group I affecting the major upper extremity.  Assignment of a 10 percent evaluation is warranted for moderate impairment of function of Muscle Group I affecting the major upper extremity.  Assignment of a 30 percent evaluation is warranted for moderately severe impairment of function of Muscle Group I affecting the major upper extremity.  Assignment of a 40 percent evaluation is warranted for severe impairment of function of Muscle Group I affecting the major upper extremity.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several Diagnostic Codes; however, the critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion.   Johnson v. Brown, 9 Vet. App. 7 (1996).

Pursuant to his claim for a rating increase that was filed in January 2009, the Veteran was provided with a VA examinations of his right shoulder in May 2009 and January 2012.  Also associated with the file is an August 2010 private medical note showing treatment for right shoulder complaints.  

The Veteran presented subjective complaints of constant right shoulder pain, pain on use and pain and motion, with popping (crepitus) of the joint.  He was employed full time at the United States Postal Service (USPS) during the entire pendency of the claim.  The examination reports note the Veteran's recent history of arthroscopic right shoulder surgery in January 2009, which involved a right biceps tenotomy, right acromioclavicular resectioning, and subacromial decompression to relieve impingement.  The Veteran was prescribed narcotic medication as part of his pain control regimen, which he continued to receive to the present time.  The examination reports collectively show that the Veteran's service-connected right shoulder disability is manifested by subjective complaints of constant joint pain, pain on motion, and pain on use, with crepitus and range of right shoulder motion objectively demonstrated to be limited to more than 25 degrees from the side but not more than midway between the side and shoulder level on abduction due to pain, including after repetitive use testing.  Specifically, flexion of the right shoulder joint is to no more than 80 degrees at its most extreme, with onset of pain at 80 degrees being the limiting factor and with no additional limitation of motion after repetitive use testing.  Abduction of the right shoulder joint is to no more than 60 degrees at its most extreme, with onset of pain at 60 degrees being the limiting factor and with no additional limitation of motion after repetitive use testing.  On muscle strength testing, the Veteran's right shoulder muscles were 4/5 with no atrophy indicated.  (Tender postoperative residual scars were already each assigned a separate compensable evaluation in a prior rating decision and are not presently on appeal.)  The examinations did not objectively demonstrate the presence of significant neurological deficits or ankylosis of the right shoulder, impairment or recurrent dislocation of the right humeral head, or right clavicle or scapula dislocation, nonunion, or malunion.     

The main occupational impact of the right shoulder disability is that the Veteran was unable to perform occupational tasks involving lifting weights above his head and shoulder level and that this would limit his capacity to engage in non-sedentary physical work.  According to the examination reports and the July 2011 oral testimony of the Veteran and his spouse, his employer, the USPS, assigned him duties that accommodated the physical limitations imposed by his disabilities.  The main impact on his daily activities was on his ability to operate a motor vehicle, and he needed assistance dressing himself because he could not reach around his back to put a belt into his rear belt loops or tuck the back of his shirt inside of his trousers.  

At the present time, in addition to the right shoulder disability that is the subject of this appeal, the Veteran is also service-connected for DJD of the left shoulder status post arthroplasty (rated 50 percent disabling); nerve damage to the face, residual of a gunshot wound (rated 10 percent disabling); residuals of a gunshot wound of the chest (rated noncompensably disabling); tender surgical scar of the left shoulder (rated 10 percent disabling); tender surgical scar of the right shoulder (rated 10 percent disabling); tender surgical scar of the top of the right shoulder (rated 10 percent disabling); bilateral hearing loss (rated noncompensably disabling); and tinnitus (rated 10 percent disabling).

The Board has considered the foregoing evidence and finds that it generally demonstrates that for the entirety of the pendency of the claim, the Veteran's right shoulder disability is manifested by onset of pain at 80 degrees of flexion and 60 degrees of abduction, which for all practical purposes limits the Veteran's right (major) arm movement to less than the shoulder level, to a point that more closely approximates the midway point between his shoulder and side.  These findings support the assignment of a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Therefore, as this confers the greater benefit on the Veteran, the Board shall apply the criteria of Diagnostic Code 5201 to rate his right shoulder disability.  Any doubt in this regard is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

However, as limitation of right arm motion to only 25 degrees from the Veteran's side is not clinically demonstrated, even factoring in any additional limitation of motion due to pain or fatigue, there is no basis to assign the next higher rating of 40 percent under Diagnostic Code 5201.  As the objective findings obtained on examinations conducted during the pendency of the claim show 4/5 muscle strength on testing and do not demonstrate muscle atrophy or significant muscle weakness of the right shoulder, the constellation of symptoms discussed above do not more closely approximate severe impairment of function of Muscle Group I affecting the major upper extremity and there is thus no basis to assign a 40 percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5301.  In so deciding, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013) and DeLuca, 8 Vet. App. 202.  VA has considered the Veteran's complaints and symptoms described, and finds, consistent with the detailed analysis above, that the 30 percent rating herein assigned encompasses the relevant symptoms. 

III.  Individual unemployability and extraschedular consideration.

To the extent that a claim for individual unemployability based on the increased rating claim for postoperative right (major) shoulder with DJD has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the clinical evidence does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of this disability. He is presently employed full-time at the USPS, and this is with his additional service-connected psychiatric, orthopedic, dermatological, neurological, and audiological disabilities other than the right shoulder disability at issue here. There is no basis to award individual unemployability under 38 C.F.R. § 4.16(a), or to refer his case to the Director of the Compensation and Pension Service for extraschedular consideration for individual unemployability, pursuant to 38 C.F.R. § 4.16(b) (2013).  
The Board further finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected right shoulder disability.  A rating in excess of the assigned schedular evaluation for the Veteran's service-connected disability addressed herein may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question and indeed is obligated to read all documents and oral testimony of record liberally and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If so, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

There is no evidence that the Veteran's service-connected right shoulder disability has presented such an unusual or exceptional disability picture at any time between January 2009 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  The evidence of record does not indicate the Veteran is frequently hospitalized for this service-connected disability, and there is no indication that this orthopedic disability, by itself, imposes marked interference with his ability to work.  

The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the right shoulder disability at issue, as individually considered.  The Board cannot concede that the Veteran's right shoulder disability, standing by itself, causes marked interference with his employment capacity.  Higher ratings are available for this disability, but for the reasons described in the above decision, a higher rating was denied in this case.  The clinical evidence fails to show that the disability picture created by the right shoulder disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned to this disability adequately reflects the state of its impairment for the period to which it is applied. There is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.  

ORDER

A 30 percent rating for postoperative right (major) shoulder with DJD is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


